Citation Nr: 0109112	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  95-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a heart condition 
and aortic aneurysm as secondary to the service-connected 
disability of bilateral varicose veins.  

2. Entitlement to service connection for bilateral subdural 
hematomas as secondary to the service-connected disability 
of bilateral varicose veins.  

3. Entitlement to service connection for left hemianopsia as 
secondary to the service-connected disability of bilateral 
varicose veins.  

4. Entitlement to service connection for a L5-S1 herniated 
disc.

5. Entitlement to VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C. § 1151.

  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty service from September 1943 to 
April 1946 and from February 1948 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Phoenix, 
Arizona  Department of Veterans Affairs (VA) Regional Office 
(RO). 

In February 2001, the appellant appeared and testified at a 
personal hearing chaired by the undersigned at the RO.  A 
transcript of that hearing has been made part of the 
appellant's VA claims folder.

Other issues

The record reflects that by statement received in July 1996, 
the appellant requested non-service-connected pension and aid 
and attendance benefits.  Because adjudicative action has not 
been undertaken with regard to this claim, these matters are 
referred to the RO.  
REMAND

The appellant seeks service connection for a cardiac and 
vision disorder and for a disorder characterized as bilateral 
subdural hematomas as secondary to his service-connected 
bilateral varicose veins.  The appellant also seeks service 
connection for a herniated disc at L5-S1, and compensation 
benefits under the provisions of 38 U.S.C.A § 1151 for a left 
leg disability.

For the sake of convenience, the Board will separately 
discuss the four service connection claims and the claim 
under 38 U.S.C. § 1151.

Service connection claims

The appellant seeks service connection for a cardiac disorder 
and for loss of vision, as well as for bilateral subdural 
hematomas.  The appellant contends that these disorders were 
caused by his service-connected varicose veins.  The 
appellant also requests that he be granted service connection 
for a herniated lower back disc.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Having reviewed the evidence of record relative to the 
appellant's claims for service connection in light of the 
provisions of the VCAA, the Board has determined that the 
appellant's claims for service connection must be remanded 
for compliance with the new law.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [both generally observing that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so].  

Specifically as to his claimed cardiac disorder, the Board 
observes that during a March 1996 personal hearing, the 
appellant testified in substance that he was then receiving 
all medical treatment for his varicose veins and for his 
cardiac disorders at the VAMC in Tucson, Arizona.  The 
appellant alluded to treatment by a Dr. B., a Dr. M., and a 
physical therapist, who may have expressed an opinion as to 
the relationship between his varicose veins and his cardiac 
disorder, and consequently upon his claimed vision loss and 
brain disorder.  See transcript, page 5.   Viewed in the 
light most favorable to the appellant, his report suggests 
that competent medical opinion may exist that links the 
appellant's claimed secondary disorders and symptoms to his 
service-connected disorders.  

As to his claimed back disability, the Board observes that 
the appellant's service medical records indicate that in 
early March 1950, the appellant was treated for an acute 
strain of the lumbosacral region when he twisted his back 
while shoveling.  In June 1993, the appellant complained of 
lower back pain.  An August 1993 radiographic study revealed 
that the appellant had a herniated disc at the L4 and L4 
region.  The appellant also complained of left sided 
radiculopathy.  

Under the VCAA, VA has a general duty to provide a clarifying 
medical examination when it is necessary to make a decision 
on the claim.  By "necessary" in this context means that, 
taking into consideration all lay or medical evidence, the 
record  (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).

As to the disorders claimed as secondary to the service-
connected bilateral varicose veins, the appellant has alluded 
to the existence of medical information which suggests that 
these disorders may be associated with the appellant's 
military service, via his presently service-connected 
disorder.  Because the medical evidence which is currently of 
record is not sufficient to ensure an informed decision, the 
RO will be directed to obtain all medical opinions 
specifically reported by the appellant, and will be further 
directed to provide clarifying medical examinations.  

As to the appellant's claimed back disorder, the evidence of 
record indicates that the appellant experienced a relevant 
in-service event, and he has related the presence of 
relatively continuous symptoms arising therefrom.  Because 
the appellant is competent to testify as to these matters, 
his report is presumed credible and the affording of a 
clarifying medical examination will be directed.  

Claim under 38 U.S.C. § 1151

The record also reflects that by statement received in March 
2000, the appellant requested compensation benefits for a 
left leg injury, alleged to have been sustained while a 
patient in a VA hospital.  The claim for compensation 
benefits under the provisions of 38 U.S.C.A § 1151 was denied 
by rating decision dated in September 2000.  During his 
hearing in February 2001, the appellant expressed 
disagreement as to the denial of benefits under 38 U.S.C.A § 
1151.

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).  Because the appellant 
disagreed with the RO's decision within one year of the 
rating decision in question, the Board has jurisdiction over 
this matter, and the Board must remand the matter to order 
the RO to issue a Statement of the Case pertaining to the 
claim for compensation under 38 U.S.C.A § 1151.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, these issues are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, and in 
accordance with the provisions of the 
VCAA and any then applicable implementing 
regulation, the appellant should be 
requested to provide the names of any 
medical care providers who have expressed 
an opinion as to the causes of his 
claimed cardiac disorders, aortic 
aneurysm, bilateral subdural hematomas, 
left eye vision disorder and herniated 
L5-S1 herniated disk. 

2.  After receipt of the information 
requested in paragraph 1, the appellant 
should be afforded VA medical 
examination(s), to be conducted by 
appropriately qualified physician(s), to 
ascertain the etiology of his claimed 
cardiac disorder, aortic aneurysm, 
bilateral subdural hematomas, left eye 
vision disorder and herniated L5-S1 
herniated disk.  The following 
considerations must apply:

a.  The examiner(s) must review a 
copy of this remand and the 
appellant's VA claims folder, and 
must further acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand.  

b.  After conducting any appropriate 
medical examinations and appropriate 
clinical testing, the examiner(s) 
must opine as to whether it is as 
least as likely as not that the 
appellant sustained a herniated disc 
or other back disability as a result 
of any in-service incident; and 
whether it is as least as likely as 
not that the appellant sustained a 
cardiac disorders, aortic aneurysm, 
bilateral subdural hematomas, and 
left eye vision disorder as a result 
of the appellant's service-connected 
bilateral varicose veins.  

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case.  As 
to the appellant's claimed entitlement to 
VA compensation benefits under the 
provisions of 38 U.S.C.A § 1151 for a 
left leg condition, the appellant should 
be given notice of, and appropriate 
opportunity to exercise, his appeal 
rights.  Thereafter, the case should be 
returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




